UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) [ ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-176093 Carolco Pictures, Inc. (Exact name of registrant as specified in its charter) Florida 26-4330545 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5550 Glades Road, Ste. 500, Boca Raton, Florida (Address of principal executive offices) (Zip Code) Registrant
